COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-15-00066-CV
Style:                   Patrick Olajide Akinwamide v. Transportation Insurance Company,
                         CNA Insurance Company, and Automatic Data Processing Inc.
Date motion filed*:      April 9, 2015
Type of motion:          Motion for an Order to Subpoena the Court Reporter for the Transcript
                         of Show Cause Hearing in Cause No. 97-48526 on October 24, 2014
Parties filing motion:   Pro Se Appellant
Document to be filed:    N/A

Ordered that motion is:
       Granted; if document is to be filed, document due:
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         On March 26, 2015, the court reporter filed the reporter’s record for the “Defendant’s
         Motion for Sanctions/and Motion to Determine Plaintiff A Vexatious Litigant” hearing
         held on October 24, 2014, in this Court. Pursuant to the trial court’s order, signed on
         October 3, 2014, the trial court set the show cause hearing for October 24, 2014, the
         same date as the sanctions/vexatious litigant hearing. (C.R. at 148-49). Thus,
         appellant’s motion to subpoena the court reporter to file the show cause hearing
         transcript is dismissed as moot as it was already filed on March 26, 2015, with the
         sanctions/vexatious litigant transcript. Appellant’s brief remains due by April 27,
         2015. See TEX. R. APP. 38.6(a)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: April 21, 2015




November 7, 2008 Revision